In re Tonnas, Katherine; — Plaintiffs); applying for admission to the Practice of Law; or Appointment of Commissioner.

ORDER

Upon review of the commissioner’s findings and recommendations, and the record filed in this matter, it is the decision of this court that the commissioner’s recommendations be adopted.
Accordingly, it is ordered that Katherine Tonnas possesses the requisite fitness and character to be admitted to the bar of the State of Louisiana.
/s/ Walter F. Marcus Associate Justice
JOHNSON, J., not on panel.